Citation Nr: 0724490	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a right 
eye injury.

2.	Entitlement to service connection for tinnitus.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury.

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1957 to 
February 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from various rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO)          in 
Columbia, South Carolina.  

Also, through a December 2005 rating decision the RO granted 
an additional claim then on appeal for service connection for 
post-traumatic stress disorder (PTSD), and assigned an 
initial 50 percent disability rating -- effective from 
October 29, 2003.  The veteran did not subsequently appeal 
either the initial rating or effective date assigned, so that 
claim has been resolved on the merits.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Unfortunately, however, because further development is 
required before deciding the remaining claims on appeal, the 
Board is remanding this case to the RO via    the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part. 


REMAND

On the June 2005 substantive appeal (VA Form 9) which the 
veteran provided to           the RO to complete his appeal 
to the Board of the present claims under consideration, he 
requested a hearing at the RO before a local Decision Review 
Officer (DRO).  He further stated that he did not want any 
type of hearing before the Board.  Before a DRO hearing could 
be scheduled, he then indicated in an October 2005 statement 
that he was canceling his hearing request, in lieu of an 
Informal Conference proceeding that was held later that day.  
This case was subsequently certified to the Board on February 
15, 2007.  However, more recently, through July 2007 
correspondence received at the Board, the veteran stated that          
he now wanted to have a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board (with him at the RO, 
and only the VLJ here in Washington, D.C.).  Hence, a 
videoconference hearing must be scheduled before deciding            
the appeal.  38 C.F.R. § 20.700(a) (2006). 

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following action:

Schedule the veteran for a 
videoconference hearing          at the 
earliest opportunity, and notify him 
and his representative of the date, 
time and location of this hearing.  
Place a copy of this letter in the 
claims file. If, for whatever reason, 
he changes his mind and withdraws his 
request for this hearing or does not 
appear for it on the date scheduled, 
also document this in the claims file. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).







______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







